                                    Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 1 of 19 Page ID #:3483



                                        1   Elizabeth V. McNulty (Bar No. 192455)
                                            emcnulty@efstriallaw.com
                                        2   Christine Diaz Reynolds (Bar No. 265566)
                                        3   creynolds@efstriallaw.com
                                            EVANS FEARS & SCHUTTERT LLP
                                        4   4440 Von Karman Avenue, Suite 250
                                            Newport Beach, California 92660
                                        5   Telephone: (949) 301-9463
                                            Facsimile: (949) 966-0706
                                        6

                                        7   Attorneys for Specially Appearing Defendant
                                            JAGUAR LAND ROVER
                                        8   AUTOMOTIVE plc
                                        9

                                       10                            UNITED STATES DISTRICT COURT
                                       11                          CENTRAL DISTRICT OF CALIFORNIA
4440 Von Karman Avenue, Suite 250




                                       12   JAMES LAUKAT and MISUN                   Case No. CV 19-09436-CJC(Ex)
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                       13   LAUKAT,
                                                                                     DECLARATION OF CHRISTINE
                                       14                     Plaintiffs,            DIAZ REYNOLDS IN SUPPORT OF
                                                                                     MOTION TO DISMISS JAGUAR
                                       15                                            LAND ROVER AUTOMOTIVE plc
                                                   vs.                               OR, IN THE ALTERNATIVE,
                                       16                                            MOTION TO QUASH SERVICE OF
                                            ABB, INC., et al., and DOES 1-400,       SUMMONS
                                       17
                                                              Defendants.            HEARING DATE: March 2, 2020
                                       18                                            TIME:         1:30 p.m.
                                       19                                            JUDGE:     Hon. Cormac Carney
                                                                                     COURTROOM: 7C
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28   DECLARATION OF CHRISTINE DIAZ REYNOLDS
                                            MOTION TO DISMISS OR, IN THE
                                            ALTERNATIVE, QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 2 of 19 Page ID #:3484



                                     1          I, Christine Diaz Reynolds, pursuant to 28 U.S.C. § 1746, swear on this date,
                                     2   January 23, 2020, under penalty of perjury, that the foregoing is true and correct.
                                     3          1.      I am an attorney at the law firm of Evans Fears & Schuttert, attorneys
                                     4   for specially-appearing Defendant Jaguar Land Rover Automotive plc (“JLRAplc”)
                                     5   on whose behalf I make the following declaration. I am over the age of eighteen
                                     6   (18) and have actual knowledge of the matters set forth herein and if called to
                                     7   testify would competently be able to do so.
                                     8          2.      I am informed and believe that on October 1, 2019, a copy of the
                                     9   complaint was left with the receptionist at CSC Lawyers Incorporating Service
                                    10   (hereinafter “CSC”), 2710 Gateway Oaks Drive, Suite 150N, Sacramento,
                                    11   California 95833. According to the Proof of Service of Summons, the party that
4440 Von Karman Avenue, Suite 250




                                    12   was intended to have been served was “JAGUAR LAND ROVER NORTH
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13   AMERICA, LLC, individually and as successor in interest to TRIUMPH MOTOR
                                    14   COMPANY on behalf of JAGUAR LAND ROVER AUTOMOTIVE PLC,
                                    15   individually and as successor in interest to TRIUMPH MOTOR COMPANY.” A
                                    16   true and correct copy of the Proof of Service of Summons is attached hereto as
                                    17   Exhibit 1.
                                    18          3.      I am informed and believe that CSC is the authorized agent for service
                                    19   of process for Jaguar Land Rover North America, LLC (“hereinafter JLRNA-
                                    20   LLC”), which is a wholly separate entity that is also a defendant in this action.
                                    21   CSC is not an authorized agent for service of process for moving party JLRAplc,
                                    22   which is a foreign parent company of JLRNA-LLC.
                                    23          4.      I am informed and believe that on October 4, 2019, CSC issued a
                                    24   document titled “Rejection of Service of Process” addressed to Plaintiff’s counsel,
                                    25   Benno Ashrafi, Weitz & Luxenberg P.C., 1880 Century Park East, Suite 700, Los
                                    26   Angeles, CA 90067.” The Rejection notice identified the party served as “Jaguar
                                    27   Land Rover Automotive PLC, Individually and as successor in interest to Triumph
                                    28
                                         DECLARATION OF CHRISTINE DIAZ REYNOLDS
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,   -2-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 3 of 19 Page ID #:3485



                                     1   Motor Company” and advised Plaintiffs, through their counsel, that “the service of
                                     2   process received for the party served, as listed above, cannot be forwarded to the
                                     3   intended party for one of the reasons listed below…” (Id.) Those stated reasons
                                     4   included (1) CSC not being the registered agent for the company [Plaintiff is] trying
                                     5   to serve or the status of the entity is no longer active; (2) company being served was
                                     6   improperly named or identified; and (3) CSC has resigned as the registered agent
                                     7   for the company being served. (Id.) CSC also stated the other possibility that the
                                     8   entity served is “inactive at the state for one of the reasons listed below: withdrawn,
                                     9   surrendered, merged out of existence, dissolved, or revoked.” (Id.) A true and
                                    10   correct copy of the CSC Rejection of Service of Process is attached hereto as
                                    11   Exhibit 2.
4440 Von Karman Avenue, Suite 250




                                    12          5.      I am informed and believe that on December 13, 2019, despite
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13   apparent receipt of the CSC Rejection of Service Notice, Plaintiff contacted counsel
                                    14   for defendant JLRNA-LLC stating the intention to move for default against its
                                    15   parent company, JLRAplc, insinuating that service upon JLRAplc (a foreign entity)
                                    16   via JLRNA-LLC (the foreign entity’s American subsidiary) was proper because it
                                    17   was consistent with the Los Angeles Superior Court’s ruling in a recent (wholly
                                    18   separate) lawsuit.
                                    19          6.      On December 19, 2019, my law firm, having been retained by
                                    20   JLRAplc, sent a detailed meet-and-confer letter to Plaintiff which provided a
                                    21   preview of the arguments set forth in this motion. A true and correct copy of the
                                    22   December 19, 2019 meet-and-confer letter is attached hereto as Exhibit 3.
                                    23          7.      On December 27, 2019, I conducted a telephonic meet-and-confer with
                                    24   Plaintiff’s counsel which we memorialized in an email confirming that Plaintiff
                                    25   agreed to withhold moving for default against JLRAplc until after January 10,
                                    26   2020, by which date JLRAplc intended to file its motion to quash service of
                                    27   process.     The email also confirmed the parties’ agreement that JLRAplc’s
                                    28
                                         DECLARATION OF CHRISTINE DIAZ REYNOLDS
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,   -3-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 4 of 19 Page ID #:3486



                                     1   December 19, 2019 letter to Plaintiff, coupled with the December 27, 2019 phone
                                     2   conversation, satisfied the pre-filing meet and confer requirement as mandated by
                                     3   the local rules. A true and correct copy of the December 27, 20 email exchange is
                                     4   attached hereto as Exhibit 4.
                                     5          8.      On January 9, 2019, the parties agreed that Plaintiffs would hold off on
                                     6   filing any default paperwork against JLRAplc until after January 24, 2020, allowing
                                     7   JLRAplc additional time to file the instant motion.             This agreement was
                                     8   memorialized in an email on the same date. A true and correct copy of the January
                                     9   9, 2020 email exchange is attached hereto as Exhibit 5.
                                    10          I declare pursuant to 28 U.S. Code Section 1746 and under the penalty of
                                    11   perjury of the laws of the State of California that the foregoing Declaration is true
4440 Von Karman Avenue, Suite 250




                                    12   and correct.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13          Executed on this the 23rd day of January, 2020 at Newport Beach, California.
                                    14

                                    15

                                    16                                                  Christine Diaz Reynolds

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                         DECLARATION OF CHRISTINE DIAZ REYNOLDS
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,   -4-
                                         QUASH SERVICE OF SUMMONS
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 5 of 19 Page ID #:3487




                     Exhibit 1
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 6 of 19 Page ID #:3488


                                                                                                                                                         POS-010
    A TTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                               FOR COURT USE ONLY
     WEITZ & LUXENBERG, P.C.
     Benno A shrafi, Esq. (SBN 247623); Michael Reid, Esq. (SBN 317740)                                                CONFORMED COPY
     1880 Century Park East, Suite 700                                                                                  ORI       GINAL FILE D
                                                                                                                     '3u_eenor Court of
     Los Angeles, California 90067                                                                                                      California
              TELEPHONE NO       (310)247-092}             FAXNO(Opbonal)       (310)786-9927                              ,...., •!"+,. - t ' � ... I\ nr-,�fes

 E-MAIL ADDRESS (Optional}
       ATTORNEY FOR(Name)        Plaintiffs                                                                                     OCT 2 2 2019
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF            LOS ANGELES
         STREET ADDRESS          312 North Spring Street
        MAILING ADDRESS
                      -Les-Ange�l".-fefnta 90042- -- ·- -- .- �
       CITY ANO ZIP CODE
             BRANCH NAMESPRING STREET COURTHOUSE
       PLAINTIFF/PETITIONER· JAMES LAUKAT, an individual; et al.                                            CASE NUMBER

                                                                                                                           l 9STCV33853
DEFENDANT/RESPONDENT.                   ABB, INC., etc.; et al.
                                                                                                            Ref No or File No
                                      PROOF OF SERVICE OF SUMMONS                                                               1772273SI
                                                 (Separate proof of service is required for each party served.)
1 At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of
        a.    W         summons
        b.    [Z)      complaint
        C     [ZJ      Alternative Dispute Resolution (ADR) package
        d. [Z] Civil Case Cover Sheet (served m complex cases only)
        e.    D     cross-complaint           Civil Case Cover Sheet Addendum and Statement of Location; Plaintiffs' Notice of Depositing
       f.     w                i     cu     :
                    other (spec fy do ments) Jury Fees; Preliminary Fact Sheet; Notice of Case Assignment-Unlimited Civil Case; Voluntary
                                              Efficient Litigation Sti pulations Packet; Order Authorizing Electronic Service
3.     a Party-served (specify name of party as shown on documents served).                                  · - ---- •_�, · · ·
          JAGUAR LAND ROVER NORTH AMERICA, LLC, individually and as successor in interest to TRIUMPH MOTOR COMPANY on
          behalf of JAGUAR LAND ROVER AUTOMOTIVE PLC, individually and as successor in interest to TRIUMPH MOTOR COMPANY
        b.   W       Person (other than the party In item 3a) served on behalf of an entity or as an authorized agent (and not a person
                     under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a)·
                     CSC Lawyers Incorporating Service, Agent, by serving Becky DeGeorge, Receptionist
4.      Address where the party was served·
        2710 Gateway Oaks Drive, Suite 150N Sacramento, California 95833
5      I served the party (check proper box)
       a. CZ] by personal service. I personally delivered the documents hsted in item 2 to the party or person authorized to
                  receive service of process for the party (1) on (date): 10/01/2019               (2) at (time) 3:59 p.m.
       b.    D     by substituted service. On (date)                      at (time):           I left the documents listed in item 2 with or
                   in the presence of (name and title or relationship to person md,cated in item 3):


                       (1)   D         (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                       of the person to be served I informed him or her of the general nature of the papers.

                       (2)   D         (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                       place of abode of the party I informed him or her of the general nature of the papers.
                       (3)   D         (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                       address of the person to be served, other than a United States Postal Service post office box I informed
                                       him or her of the general nature of the papers
                       (4)   D         I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                       at the place where the copies were left (Code Civ Proc.,§ 415 20) I mailed the documents on
                                       (date):               from (city):                           or D      a declaration of mailing is attached
                       (5)   D         I attach a declaration of dlllgence stating actions taken first to attempt personal service
                                                                                                                                                             Page 1 ol 2
    Fenn Adopted for Mandatory Use                                                                                                     Code of C1V1I Procedure,§ �17 10
      Judicial Council of Cal1fom1a                        PROOF OF SERVICE OF SUMMONS                                                       Amencan LegaJNet, Inc
    POS-010 [Rev January 1, 2007]                                                                                                           www FormsWOtto1ow com
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 7 of 19 Page ID #:3489


                                         JAMESLAUKAT,             an   individual;et al'
                                                                                                                          19STCV33853
                                         ABB.lNC." etc.; et al.

5.         [-l           bymailandacknowledgmentofreceiptofservice.Imai|ed|hedocumenlslistedinitem2totheParty'iothe
      ".                 address shown in item 4, by first-class mail, postage
                                                                               prepaid'

                         (1) on (dafe);                                           (2) trom       (city):
                                                                                                     a postage-paid return envelope addressed '
                         (3) n       with two copies of the Notice and Acknowledgment of Receipt and                                          *
                                                                                           ol Receipt,) (Gedsciv' Ptoc''$"415"9*}-"**-'-"n-
                          :_.;;_"*il$$Q;{algchsornplatec{Notice and.Ackmwler$ement
                                                                                                       (code Giv' Proc', S 415'40')
                         (o)-f;"n                     outside california with retum receipt requested.
                                            "ior"""
                                                                                      section):
       d. T.l            by other means (specity means of service and authorEing code



             [--l        aoOitional page describing service is attached'

                                                gummons) was @mpleted as follows:
6.     The,'Notice to the PeFon served" (on the
        a. [--l           as an individual defendant'
        b' T-l                                   -
                                         """" under the fictitious name of (spectfy):
        "n
                          as the penon sued
            ;;;;;;";;                                 h*ffi*llf,:l;:m,X*';"r*f;il**t1ffiiil1i::li:""ldrj'f*::ffii"'l#ff,11
         Tn
        d.               on behatror (speciry):       il;il;;;.roRcoMpAlry
                          under the following Code of Civil Procedure section:
                                  m           (corporation)
                                          416.10                                        t--"1 qts.gs (business organizaiion' form unknown)
                                  l--l +to.zo {defunct corporation)             l-l at6'oo (minor)
                                  t--'l nto.go (oint stock company/association) n ato.zo (ward or conservatee)
                                  l--"1 ntO.aO (association or partnershipl E 416'90 (authorized person)
                                  I--l ato.so (public entity)                   l-'l ats'ao (occupant)
                                                                                | |          other:
-)      Person who served Papers
        a. Name: Rodmark                 Tay, Ace Attorney Service, lnc'
        b. Address: 901 F Street, Suite 150, Sacramento, california958l4
        c. Telephone numben (916) 447-4440
        d. The fee for service was: $ 63.16
        e.   lam:
              (1) T-l not a registered Califomia process server'
              izi F=i         exempt-ftom registration under Business and Professions        Cde      section 22350(b)'

              isi E           a registered California process seryer:
                               (i) l--l     owner [ 7-l employee        [--l   independent conlractor.
                               (iD     Regislration No.; 2017-03
                               tiii)   County:   SACRAMFNTO
     g. m                                                                                        that the foregoing is true and corred'
                    I   declare under penalty of pe4ury under the laws of the state of Califomia

                    or
     g. T-l                                                                                     is true and   corecl'
                    I am a    California sheriff or marshal and I certify that the foregoing

 Date: Qsfs! er 4,2019

                                RODMARK TAY
             (MT,'E OF PERSON W1O S€RV€O PAPERS'SH€RIFF OR MARSHAL)
                                                                                         >   G{*t,,,#}
                                                                                                                                             ?.ge 2ot 2
     POS{10 lRev. Jauary 1,2m7l
                                                              PROOF OF SERVICE OF SUMMONS
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 8 of 19 Page ID #:3490




                     Exhibit 2
    Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 9 of 19 Page ID #:3491


                                                                                                                         null
                                                                                                Transmittal Number: 20494163




Rejection of Service of Process
Return to Sender Information:

Benno Ashrafi, Esquire null
Weitz & Luxenberg, P.C.
1880 Century Park East
Suite 700
Los Angeles, CA 90067


Date:                                       10/04/2019
Party Served:                               Jaguar Land Rover Automotive PLC, Individually and as successor in interest to
                                            Triumph Motor Company
Jurisdiction Served:                        CA
Method Served:                              Personal Service
Title of Action:                            James Laukat vs. Abb, Inc.
Case/Reference No:                          19STCV33853


The service of process received for the party served, as listed above, cannot be forwarded to the intended party for one of
the reasons listed below:

         • Agent - According to our records and the records at the Secretary of State, or other appropriate state agency,
             we are not the registered agent for the company you are trying to serve or the status of the entity is no longer
             active.
         • Name - Because two or more companies can have very similar names, the name of the company to which
             service of process is directed MUST BE IDENTICAL to the company name on file with the Secretary of State or
             other appropriate state agency.
         • Resignation - CSC has resigned as the registered agent for the company being served.

Or the entity served is inactive at the state for one of the reasons listed below:

         •   Withdrawn
         •   Surrendered
         •   Merged Out of Existence
         •   Dissolved
         •   Revoked


It is your responsibility to verify this information with the Secretary of State or other appropriate state agency.

Our customer records are confidential. We do not release any information related to our customers, agent representation
or service of process received. Please contact the Secretary of State or other appropriate agency for more information.

For an electronic copy of the identified service of process, send your request by e-mail to sop@cscglobal.com. Please
include the transmittal number located in the upper right-hand corner of this letter.




                                      251 Little Falls Drive, Wilmington, Delaware 19808-1674
                                               (888) 690-2882 | sop@cscglobal.com
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 10 of 19 Page ID
                                  #:3492




                  Exhibit 3
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 11 of 19 Page ID
                                  #:3493
                                                             4440 Von Karman Avenue, Suite 250
                                                                 Newport Beach, California 92660
                                                                           Phone: (949) 339-5026
                                                                                   efstriallaw.com


                                        December 19, 2019

VIA U.S. MAIL and E-MAIL
Benno Ashrafi, Esq.
Michael Reid, Esq.
WEITZ & LUXENBERG, P.C.
1880 Century Park East, Suite 700
Los Angeles, California 90067
bashrafi@weitzlux.com
mreid@weitzlux.com

Re:      James Laukat, et al. v. Abb, Inc., et al.
         Superior Court of California, County of Los Angeles, Case No. 19STCV33853
         Our Client: Jaguar Land Rover Automotive PLC

Dear Counsel,

      This firm has been retained to address the improper service of process upon Jaguar Land
Rover Automotive PLC (“JLRA-PLC”) and this letter is intended to initiate the meet-and-confer
communications required by Central District of California L.R. 7-3.

       We understand that Plaintiff attempted to render service of process on JLRA-PLC via
Jaguar Land Rover North America, LLC (JLRNA-LLC) through its agent for service of process,
CSC. However, CSC is not an authorized agent for service of process for JLRA-PLC; CSC issued
a Rejection of Service of Process with respect to JLRA-PLC, which was sent to your office on
October 4, 2019. (See “Exhibit 1”.) The Rejection of Service of Process was unequivocal in its
message that CVC is not the agent for service of process upon JLRA-PLC. Moreover, service of
process via JLRNA-LLC was not proper because the court does not have jurisdiction over JLRA-
PLC, a foreign entity.

      A. Legal Standard

       If Plaintiff continues to pursue default against JLRA-PLC, our office intends to specially
appear and move to quash service of process. A Rule 12(b)(5) motion is the proper vehicle for
challenging the “insufficiency of service of process.” See Fed. R. Civ. Pro. 12(b)(5). The motion
challenges the validity of the actual method or manner of service of process. “A federal court does
not have jurisdiction over a defendant unless the defendant has been served properly under Fed.
R. Civ. P. 4.” Direct Mail Specialists v. Eclat Computerized Techs. Inc. (9th Cir. 1988) 840 F.2d
685, 688. While “Rule 4 is a flexible rule that should be liberally construed so long as a party
receives sufficient notice of the complaint” (United Food &Commercial Workers Union v. Alpha
Beta Co. (9th Cir. 1984) 736 F.2d 1371, 1382), “neither actual notice nor simply naming the
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 12 of 19 Page ID
                                  #:3494
December 19, 2019
Page 2 of 4

defendant in the complaint will provide personal jurisdiction” absent substantial compliance with
its requirements (Benny v. Pipes (9th Cir. 1986) 799 F.2d 489, 492).

        Once service of process is properly challenged, “the party on whose behalf [service] is
made must bear the burden of establishing its validity.” Brockmeyer v. May (9th Cir. 2004) 383
F.3d 798, 801. Upon a finding of improper service, it is within the district court's sound discretion
to determine whether to quash service of process or to dismiss the case. Stevens v. Sec. Pac. Nat.
Bank (9th Cir. 1976) 538 F.2d 1387, 1389.

   B. Basic Principles of Service of Process and Jurisdiction

       Since JLRA-PLC is a corporation, service of process must comply with FRCP 4(h):

       (h) Serving a Corporation, Partnership, or Association. Unless federal law provides
       otherwise or the defendant's waiver has been filed, a domestic or foreign
       corporation, or a partnership or other unincorporated association that is subject to
       suit under a common name, must be served:

               (1) in a judicial district of the United States:

                       (A) in the manner prescribed by Rule 4(e)(1) for serving an
                           individual [i.e., “following state law for serving a summons in
                           an action brought in courts of general jurisdiction in the state
                           where the district court is located or where service is made”]; or

                       (B) by delivering a copy of the summons and of the complaint to an
                           officer, a managing or general agent, or any other agent
                           authorized by appointment or by law to receive service of
                           process and--if the agent is one authorized by statute and the
                           statute so requires--by also mailing a copy of each to the
                           defendant; or

               (2) at a place not within any judicial district of the United States, in any
               manner prescribed by Rule 4(f) for serving an individual, except personal
               delivery under (f)(2)(C)(i).

        A motion to quash for lack of personal jurisdiction does not implicate the merits of the
complaint, but the plaintiff, in opposing a defendant's motion to quash, must present evidence to
justify a finding that the requisite jurisdictional minimum contacts exist. Floveyor Int., Ltd. v.
Superior Court (1997) 59 Cal.App.4th 789, 793.

       California’s long-arm statute permits a court to exercise personal jurisdiction over a
nonresident defendant to the full extent permitted by the due process clause of the United States
Constitution. Code Civ. Proc., § 410.10; Pavlovich v. Superior Court (2002) 29 Cal.4th 262, 273.
However, in order to satisfy due process requirements, the defendant must have “minimum
contacts” with the forum state such that the maintenance of the suit “does not offend the traditional
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 13 of 19 Page ID
                                  #:3495
December 19, 2019
Page 3 of 4

notions of fair play and substantial justice.” Internat. Shoe Co. v. Washington (1945) 326 U.S.
310, 316; Burger King Corp. v. Rudzewicz (1985) 471 U.S. 462, 471–472; Pavlovich, supra, 29
Cal.4th at p. 268; Vons, supra, 14 Cal.4th at p. 445. Minimum contacts exist where the defendant’s
conduct in the forum state is such that he should reasonably anticipate being subject to suit there,
and it is reasonable and fair to force him to do so. World–Wide Volkswagen Corp. v. Woodson
(1980) 444 U.S. 286, 297; Kulko v. California Superior Court (1978) 436 U.S. 84, 92; Pavlovich,
supra, 29 Cal.4th at p. 269; Vons, supra, 14 Cal.4th at p. 445. In contrast, contacts that are random,
fortuitous, or attenuated do not rise to the minimum level, and general jurisdiction cannot be
exercised under these circumstances. Burger King, supra, 471 U.S. at p. 475; Vons, supra, 14
Cal.4th at p. 445.

        In every case of an international defendant, the procedural and substantive interests of other
nations in a state court’s assertion of jurisdiction, as well as “the Federal interests in Government’s
foreign relations policies, will be best served by a careful inquiry into the reasonableness of the
assertion of jurisdiction in the particular case, and an unwillingness to find the serious burdens on
an alien defendant outweighed by minimal interests on the part of the plaintiff or the forum State.
‘Great care and reserve should be exercised when extending our notions of personal jurisdiction
into the international field.’ United States v. First National City Bank (1965) 379 U.S. 378, 404
(Harlan, J., dissenting).” Asahi Metal Industry Co. v. Superior Court (1987) 480 U.S. 102, 115.

       The nature and the quality of the defendant’s contacts determine whether jurisdiction, if
exercised, is general or specific. General jurisdiction exists when a defendant is domiciled in the
forum state or his activities there are substantial, continuous, and systematic. Helicopteros
Nacionales de Colombia v. Hall (1984) 466 U.S. 408, 414–416; Vons, supra, 14 Cal.4th at p. 445.

        Encompassed within the purview of general jurisdiction are the theories of alter ego and
agency, of which the representative services doctrine is a species. Sonora Diamond Corp. v.
Superior Court (2000), 83 Cal.App.4th 523, 537–551. Under these theories, the jurisdictional
analysis bypasses the foreign defendant’s direct “minimum contacts” with California as the
contacts of that company are imputed via the presence of the local agent, through whom the foreign
principal acts. For purposes of jurisdiction, the analysis begins with the “firm proposition that
neither ownership nor control of a subsidiary corporation by a foreign parent corporation, without
more, subjects the parent to the jurisdiction of the state where the subsidiary does business.”
Sonora, supra, 83 Cal.App.4th at p. 540. “‘Control’ in this context means the degree of direction
and oversight normal and expected from the status of ownership; it comprehends such common
characteristics as interlocking directors and officers, consolidated reporting, and shared
professional services. [Citations.] The relationship of owner to owned contemplates a close
financial connection between parent and subsidiary and a certain degree of direction and
management exercised by the former over the latter. [Citations.]” Sonora, supra, at pp. 540–541.

        Thus, for purposes of acquiring jurisdiction over the foreign parent company based on
agency, that company must exercise a degree of control over the local entity that is more pervasive
than these common features signal. It must veer into management by the exercise of control over
the internal affairs of the subsidiary and the determination of how the company will be operated
on a day-to-day basis. Sammons Enterprises, Inc. v. Superior Court (1988) 205 Cal.App.3d 1427,
1434; Williams v. Canon, Inc. (C.D.Cal.1977) 432 F.Supp. 376, 380. It is the “rare occasion”
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 14 of 19 Page ID
                                  #:3496
December 19, 2019
Page 4 of 4

where a court is willing to treat a parent and subsidiary as one entity for jurisdictional purposes.
Calvert v. Huckins (E.D.Cal.1995) 875 F.Supp. 674, 678. In the absence of a showing of fraud or
injustice, courts will generally respect the presumption of corporate separateness in a jurisdictional
analysis. Ibid.; Sammons, supra, 205 Cal.App.3d at p. 1434.

       As a practical matter, the parent must be shown to have moved beyond the establishment
of general policy and direction for the subsidiary and in effect taken over performance of the
subsidiary’s day-to-day operations in carrying out that policy. [Citations.]” Sonora, supra, 83
Cal.App.4th at p. 542. Mere “ownership of a locally incorporated subsidiary does not warrant the
exercise of jurisdiction over a foreign corporation unless the foreign parent ‘manipulates the
subsidiary to the detriment of creditors or the subsidiary is the alter ego of the parent. Empire Steel
Corp., supra, 56 Cal.2d at p. 831.’ (Westinghouse Electric Corp. v. Superior Court (1976) 17
Cal.3d 259, 274).” J.M. Sahlein Music Co. v. Nippon Gakki Co., Ltd. (1987) 197 Cal.App.3d 539,
543.)

       In contrast, jurisdiction will not lie where the parent is a true holding company the business
of which is not operations but passive investment. Sonora, supra, 83 Cal.App.4th at p. 543.

   C. Analysis

       As an initial matter, service of process upon JLRA-PLC via personal service to CSC
Lawyers Incorporating Service was improper because CSC is not the registered agent for JLRA-
PLC. The Rejection of Service of Process (see “Exhibit 1”) transmitted to your office from CSC
on October 4, 2019 was unequivocal in that regard.

        Moreover, there is no backdoor argument upon which Plaintiff can rely in support of
serving JLRA-PLC, a holding company, with process via its North American subsidiary. JLRA-
PLC does not exercise control over JLRNA-LLC beyond the basic ownership and control that one
would expect to exist between a holding company and its local subsidiary. That is, JLRA-PLC
does not manage the internal affairs of its North American subsidiary or determine how the
company will be operated on a day-to-day basis. Thus, under applicable precedent, there is no
basis for jurisdiction and we are requesting that you immediately confirm in writing that Plaintiff
will not be seeking default against Jaguar Land Automotive PLC and will stand down from any
further efforts to enforce an improper service attempt.

         The parties are required by Central District of California L.R. 7-3 to meet-and-confer prior
to the filing of any motion. Please consider this our meet and confer attempt in advance of a special
appearance to quash the improper service. We look forward to hearing from you to discuss this
matter further.

                                               Very truly yours,

                                               EVANS FEARS & SCHUTTERT LLP

                                               Elizabeth V. McNulty
                                               Christine Diaz Reynolds
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 15 of 19 Page ID
                                  #:3497




                  Exhibit 4
       Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 16 of 19 Page ID
                                         #:3498

Christine Diaz Reynolds

From:                             Christine Diaz Reynolds
Sent:                             Friday, December 27, 2019 4:56 PM
To:                               mreid@weitzlux.com; bashrafi@weitzlux.com
Cc:                               Elizabeth McNulty; Lorry Abercrombie; Christine DiDomizio
Subject:                          RE: Laukat v. ABB, Inc., et al. -- Answer of Jaguar Land Rover Automotive PLC


Michael,

It was a pleasure speaking with you earlier. This email shall confirm that Plaintiff has agreed to withhold moving for
default against defendant Jaguar Land Rover Automotive PLC until after January 10, 2020, by which date Jaguar Land
Rover Automotive PLC intends to file its motion to quash service of process. This email shall also confirm our agreement
that my firm’s correspondence to you dated December 19, 2019, coupled with our phone conversation today,
constitutes a good faith attempt to meet and confer prior to the forthcoming motion to quash service of process as
required by the local rules.

Please confirm receipt of this email and advise immediately if this does not comport with your understanding of the
current procedural status between Plaintiff and Jaguar Land Rover Automotive PLC in this matter.

Thank you,
Christine

Please note my new contact information, effective Dec. 2, 2019.




Christine Diaz Reynolds
Partner
Evans Fears & Schuttert LLP
4440 Von Karman Avenue, Suite 250
Newport Beach, California 92660
Direct: 949-519-1050
Mobile: 619-261-2995
Fax: 949-966-0706
creynolds@efstriallaw.com


Privileged/Confidential Information may be contained in this message. If you are not the addressee indicated in
this message (or responsible for delivery of the message to such person), you may not copy or deliver this
message to anyone. In such case, you should destroy this message and kindly notify the sender by reply email.
Please advise immediately if you or your employer do not consent to Internet email for messages of this kind.



From: Christine Diaz Reynolds
Sent: Thursday, December 19, 2019 4:50 PM
To: mreid@weitzlux.com; bashrafi@weitzlux.com
                                                            1
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 17 of 19 Page ID
                                  #:3499




                  Exhibit 5
Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 18 of 19 Page ID
                                  #:3500

 From:                Christine Diaz Reynolds
 To:                  Reid, Michael
 Cc:                  Ashrafi, Benno; Elizabeth McNulty; Lorry Abercrombie; Christine DiDomizio
 Subject:             RE: Laukat v. ABB, Inc., et al. -- Answer of Jaguar Land Rover Automotive PLC
 Date:                Thursday, January 9, 2020 3:05:00 PM




 Michael,

 It was a pleasure speaking with you just now. This email shall confirm our agreement that Plaintiffs will hold off on
 filing any default paperwork against Jaguar Land Rover Automotive PLC until after January 24, 2020.

 Thanks again,
 Christine

 -----Original Message-----
 From: Christine Diaz Reynolds
 Sent: Wednesday, January 8, 2020 4:51 PM
 To: Reid, Michael <mreid@weitzlux.com>
 Cc: Ashrafi, Benno <BAshrafi@weitzlux.com>; Elizabeth McNulty <emcnulty@efstriallaw.com>; Lorry
 Abercrombie <labercrombie@efstriallaw.com>; Christine DiDomizio <cdidomiz@jaguarlandrover.com>
 Subject: RE: Laukat v. ABB, Inc., et al. -- Answer of Jaguar Land Rover Automotive PLC

 Michael,

 I left a voicemail for you earlier but learned you are out of the office today. I'm reaching out to request that
 Plaintiffs hold off an additional 2 weeks (until January 24th) before moving for default against Jaguar Land Rover
 Automotive PLC ("JLRAPLC"). Given the timing of the holiday, coupled with the usual catching up that occurs
 upon return from an extended holiday, we have faced some not unusual delays in obtaining information necessary
 for the Court. We hope not to require the entire two week extension, but are requesting the additional time in an
 abundance of caution. Please confirm whether Plaintiffs accept this reasonable proposal.

 Thank you,
 Christine

 -----Original Message-----
 From: Reid, Michael <mreid@weitzlux.com>
 Sent: Friday, December 27, 2019 5:09 PM
 To: Christine Diaz Reynolds <creynolds@efstriallaw.com>
 Cc: Ashrafi, Benno <BAshrafi@weitzlux.com>; Elizabeth McNulty <emcnulty@efstriallaw.com>; Lorry
 Abercrombie <labercrombie@efstriallaw.com>; Christine DiDomizio <cdidomiz@jaguarlandrover.com>
 Subject: Re: Laukat v. ABB, Inc., et al. -- Answer of Jaguar Land Rover Automotive PLC

 Confirmed, and agreed. Thank you.


 Yours to count on,

 Michael Reid, Esq.
 Weitz & Luxenberg, PC
 1880 Century Park East, Ste. 700<x-apple-data-detectors://1/1> Los Angeles, CA 90067<x-apple-data-
 detectors://1/1>
 Phone: (310) 728-4979<tel:(310)%20728-4979>
 Fax: (646) 293-7490<tel:(646)%20293-7490> MReid@weitzlux.com<mailto:MReid@weitzlux.com>

 This email and any files transmitted with it are confidential and intended solely for the use of the individual or entity
                                    Case 2:19-cv-09436-CJC-E Document 257-2 Filed 01/24/20 Page 19 of 19 Page ID
                                                                      #:3501


                                     1                                      PROOF OF SERVICE
                                     2
                                               I am employed in the County of Orange, State of California. I am over the
                                     3   age of 18 and not a party to the within action; my business address is 4440 Von
                                     4   Karman Avenue, Suite 250, Newport Beach, California, 92660.

                                     5         On January 24, 2020, I served, in the manner indicated below, the foregoing
                                     6   document described as: DECLARATION OF CHRISTINE DIAZ
                                         REYNOLDS IN SUPPORT OF MOTION TO DISMISS JAGUAR LAND
                                     7   ROVER AUTOMOTIVE PLC OR, IN THE ALTERNATIVE, MOTION TO
                                     8   QUASH SERVICE OF SUMMONS on the interested parties in this action as
                                         follows:
                                     9

                                    10        BY ELECTRONIC TRANSMISSION: ELECTRONIC COURT
                                               FILING (ECF): the above-entitled document to be served electronically
                                    11         through the United States District Court, Central District ECF website,
4440 Von Karman Avenue, Suite 250




                                    12         addressed to all parties appearing in the Court’s ECF service list. A copy
   Evans Fears & Schuttert LLP




                                               of the “Filing Receipt” PAGE will be maintained with the original
    Newport Beach, CA 92660




                                    13         document in our office.
                                    14        (FEDERAL) I declare that I am employed in the office of a member of the
                                               bar of this court at whose direction the service was made.
                                    15

                                    16          I declare under penalty of perjury under the laws of the State of California
                                         that the above is true and correct. Executed on January 24, 2020 at Newport Beach,
                                    17   California.
                                    18

                                    19                                       ____________________________
                                                                              Lorry Abercrombie
                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                         DECLARATION OF CHRISTINE DIAZ REYNOLDS
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,    -5-
                                         QUASH SERVICE OF SUMMONS
